Citation Nr: 0710736	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-29 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for the residuals of an 
injury of the index and middle fingers.  

2.	Entitlement to compensation for nerve damage of the left 
leg as the result of VA medical treatment in October 2001, 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1948 to April 
1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A motion to advance the case on the Board's docket has been 
granted.  


FINDINGS OF FACT

1.	An injury of the right middle and ring fingers was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event.  

2.	Neurologic disability of the left leg is not shown to be 
as a result of an epidural injection performed at a VA 
facility.  


CONCLUSIONS OF LAW

1.	Any disability of the right middle and ring fingers was 
neither incurred in nor aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.	Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a neurologic disability of the left leg are not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.358 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in October 2002 and July 2003, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for compensation benefits, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Finally, review of the record reveals that all appropriate 
assistance has been undertaken.  Appellant was notified of 
what to do and what the VA would do.  There is no suggestion 
that there are any outstanding records which would change the 
outcome or otherwise make a difference as to the issues on 
appeal.  All appropriate development has been accomplished.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for the residuals 
of an injury of the right middle and ring fingers that he 
asserts were sustained when a hatch slammed on his hand 
during service.  Review of the service medical records shows 
no complaint or manifestation of an injury of either of his 
middle or ring fingers.  Review of the records of treatment 
subsequent to service show that the veteran was treated at a 
VA medical facility for complaints of snapping in the right 
middle and ring fingers in March 2004.  There was no 
diagnosis of a disability made and no etiologic relationship 
drawn between these complaints and any injury that the 
veteran may have sustained while on active duty.  The absence 
of clinical treatment records for approximately 50 years 
after active duty is probative evidence against continuity of 
symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 
(1991).  Under these circumstances, the claim for service 
connection must be denied.  There is no competent evidence 
showing current disability that is related to any reported 
in-service occurrence or event.

The veteran is claiming compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for disability associated 
with a procedure that was performed at a VA facility in 
October 2001.  He submitted his claim for this benefit in 
2002.  As such, regulations that became effective in October 
1997 are to be applied.  

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service- 
connected. A qualifying disability is one that is not the 
result of a veteran's willful misconduct, and that was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, and the proximate cause of the disability is 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonable foreseeable. 38 
U.S.C.A. § 1151(a) (West 2002).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped. 38 C.F.R. 
§§ 3.358(b)(1), 3.361(b); (2006).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability. 38 C.F.R. §§ 3.358(c)(1), 
3.361(c)(1) (2005). The proximate cause of disability is the 
action or event that directly caused the disability, as 
distinguished from a remote contributing cause. To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability (as explained in paragraph 
(c) of this section); and that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider. 38 C.F.R. § 3.361(d)(1) (2006).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. 38 C.F.R. § 3.361(d)(2) (2006).

A review of VA treatment records, dated from 2000 to July 
2004, shows that the veteran was being treated on a regular 
basis of several disabilities, including low back pain.  In 
September 2001, it was noted that he had numbness in his leg 
and foot.  It was noting that he was doing exercises 
incorrectly.  This was corrected.  In October 2001, he 
received an epidural injection for pain in his low back.  
Follow-up evaluations show that the veteran was seen with 
complaints of significant numbness down the left lower 
extremity that he stated had begun several days following the 
epidural injection.  He described this as a different type of 
pain than in the past.  

In November 2001, the pertinent impressions were of back 
pain, status post epidural in October, with resultant 
numbness in the left anterior aspect of the leg; spondylosis 
and spinal stenosis.  Electrodiagnostic testing in November 
2001 was interpreted as showing moderate bilateral S1 
radiculopathy, with milder left L5 root disease.  There was 
no electrical evidence to support a diagnosis of a sensory 
polyneuropathy.  A treatment report dated in January 2002 
showed a belief that the veteran's polyradiculopathy, which 
was confirmed by electrodiagnostic testing, was most likely 
associated with spondylolisthesis.  It was noted that the 
veteran was given an epidural steroid injection in October 
2001 and had received a similar injection for right shoulder 
impingement syndrome in June 2001.  The multiple somatic 
manifestations that the veteran now had raised a strong 
suspicion that there were other elements to the veteran's 
complaints besides a physically related pathology.  

Examinations were conducted by VA in February 2003.  The 
examiners rendered opinions that the veteran's low back pain, 
including complaints of numbness down the left leg, were the 
result of lumbar degenerative disc disease and spinal 
stenosis.  The neurologic evaluation included findings that 
there were no signs that the epidural injection that occurred 
during 2001 had caused any change in the natural history of 
his low back pain.  It was noted that the increase in 
symptoms occurred at an interval after the epidural 
injection.  An MRI scan showed marked degeneration and 
stenosis that was most likely the reason for the lumbar spine 
complaints.  On spinal examination, the examiner rendered an 
opinion that it was not at least as likely as not that the 
epidural injection was the cause of the veteran's present 
back complaints.  The rationale for this was that MRI and 
electromyographic studies were consistent with spinal 
stenosis, which is not likely to be caused by an epidural 
injection.  

The veteran has claimed that the epidural injection he 
received caused left lower extremity radiculopathy.  Review 
of the medical evidence of record fails to show any support 
for this contention.  The medical opinions of record show 
that any neurologic complaints that the veteran has down his 
leg are the result of his lumbar spine disease and is not 
related to the epidural injection that he underwent at the VA 
facility in October 2001.  As the overwhelming weight of the 
evidence is against the claim, compensation benefits must be 
denied.  

ORDER

Service connection for the residuals of an injury of the 
index and middle fingers is denied.  

Compensation for nerve damage of the left leg as the result 
of VA medical treatment In October 2001, under the provisions 
of 38 U.S.C.A. § 1151 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


